 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Vista International Technologies, Inc. 10-K [vvit-10k_123111.htm]

 

 

Exhibit 10.21

 [img01.jpg]

 



ALTERNATIVE FUEL PURCHASE AGREEMENT

 

This Alternative Fuel Purchase Agreement, dated as of January 2nd 2012 (herein,
this “Agreement”), is entered into between Vista International Technologies,
Inc. a Delaware corporation (“Seller”) and Geocycle LLC, a Michigan limited
liability company (“Buyer”). The attached Terms and Conditions are incorporated
and are expressly made a part of this Agreement.

  

Buyer’s Facility     Vista International Technologies, Inc. Hutchins, TX

 

Term: January 2nd 2012 through December 31, 2012

 

Quantity:     Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, in accordance with the terms of this Agreement, up to 6,000 short tons
of Material meeting the physical and chemical data (and any other analytical
data, if applicable) and other specifications described on Exhibit A attached
hereto and incorporated herein by reference (Specifications).

 

1.     Pricing & Payment Terms

 

Purchase of material at $34/short ton for up to 250 tons per month beginning day
one of month and ending day 31. Purchase of materials at $31/short ton for 251
or more short tons per month beginning day 1 of month and ending day 31. This
price is all inclusive for delivery to Geocycle Midlothian Texas. Geocycle will
place an order for one of the corresponding tonnage deliveries a minimum of 10
working days prior to the 1st of the month. In the event that Geocycle places an
order for the 251 or more short tons per month and cannot accept the required
minimum, Geocycle will pay the lesser unit tonnage price. In the event Vista
International Technologies cannot deliver the required 251 or more short tonnage
during the month, Geocycle is only obligated to pay the higher tonnage unit
price.

 

Transportation shall be FOB at Geocycle Midlothian, Texas. Seller shall arrange
the transportation necessary to transport the Material from Hutchins, TX. to
Buyer’s Facility. All costs associated with the transportation of the Material
to the Facility shall be to the account of Seller.

 

Payment terms shall be net forty five (45) days.

 

2.     Title, Risk of Loss and Fees:

 

Title of the Material shall pass to Buyer upon delivery and risk of loss shall
follow title. All costs, fees, expenses and the responsibility of loading
Material shall be to the account of Seller.

 

Seller shall be responsible for loading the Material in a workmanlike manner,
and shall furnish a copy of the Bill of Lading for each shipment to Buyer, at
the time of shipment. Truck weights for DOT compliance is sellers
responsibility. Weighing of the Materials will be done by certified scale at
Buyers location. Results shall be final for settlement. Scale Cost is on account
of buyer.

 

The Contract Price is inclusive of all federal, state, municipal and local
taxes, fees and costs of any kind, including and without limitation, all costs
of conforming to federal state laws, and all other operating costs and expenses
incurred during the term of this Agreement.

 

All delivery point demurrage shall be for Seller's account when the Material is
released for shipment by Seller, except that which is directly and proximately
caused by the action or inaction of the Buyer; and Seller hereby agrees to
indemnify Buyer for all such demurrage.

 

3.     Quantity and Conforming Material

 

3.1 The quantity of Material purchased by Buyer under this Agreement shall be as
specified earlier in this Agreement and in Buyer's purchase order(s). Seller
acknowledges that no agreement to purchase any minimum quantity of Seller's
Material in any requirements-based Purchase Order is expressed or implied.
Seller is required to be in contact regularly as circumstances dictate with
Buyer’s Contact person. Seller shall not delay the delivery of the Material
beyond the delivery date approved by Buyer or change the approved delivery date
without Buyer's prior written consent, which may be done via email.

  

[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 

Page 1 of 8

 

 

[img01.jpg] 

 

3.2   The quantity of Material to be purchased is subjected to Buyers
discretion.

 

3.3   Seller hereby dedicates to this Agreement sufficient reserve of Material
to fulfill the buyers orders placed on a monthly basis specified in Section 1
Pricing and Payment terms.

 

3.4   If the Facility’s need for Conforming Material exceeds the quantity
specified on the first page of this Agreement, Buyer shall be free to obtain the
additional Conforming Material from a third party without violating the terms of
this Agreement.

 

3.5   If Seller is in default of its obligations under this Agreement, after
notice, Buyer shall have the right to contract with third parties to meet
Seller’s obligations.

 

4.    Invoicing and Payment

 

Seller will invoice Buyer monthly for the Conforming Material tendered to Buyer
in accordance with this Agreement. Seller will ensure accurate purchase order
numbers(s) appear on all invoices.

 

Invoices for Material sold hereunder shall be based on weights as set forth in
Article 2.

 

Seller will submit invoices directly to:

 

North American Business Services

P.O. Box 272

Concord, Ontario

Canada L4K 1B4

 

Buyer shall pay the invoiced amount to Seller within forty five days (45) of
invoice date at:

 

Vista International Technologies, Inc.
88 Inverness Circle East, Suite N-103
Englewood, CO 80112
303-690-8300 ext 200 (Main)
303-468-8800 (eFax)

www.vvit.us

 

All remittances to Seller are conditional, subject to final acceptance of the
Material by Buyer. Final acceptance shall occur after Buyer has confirmed that
the Material received conforms to all Specifications as described on Exhibit A;
provided however that more than 30 days after delivery, the material is deemed
accepted.

 

5.    Scheduling and Delivery

 

Buyer and Seller will communicate as needed to establish a written supply
schedule of Material consistent with the terms of this Agreement. Unless
otherwise permitted under this Agreement, a schedule may only be modified by the
mutual written consent of both parties. Delivery of the Conforming Materials is
contingent upon ratable shipments that meet the supply schedule agreed upon.

 

Seller’s Scheduling Contact:

Vista International Technologies, Inc.

Jennifer Jackson

1323 East Fulghum

Hutchins, TX 75141

Phone 972-225-1044

Buyer’s Scheduling Contact:

Geocycle

Mary Lansdell

1800 Dove Lane

Midlothian, Texas 76065

  Phone 972-923-5877

 

Seller will cooperate with Buyer and will promptly notify Buyer of any known
delays, errors or other matters which may require Buyer to order additional
quantities or otherwise stockpile Materials.

 



[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

  



Page 2 of 8

 

 

[img01.jpg]

 

6.    Inspections

 

Seller shall allow Buyer to conduct inspections of each shipment of Materials
tendered by Seller. Buyer’s right to inspect under this Paragraph does not
relieve Seller of its obligation to tender only Conforming Materials. If any
material is rejected by Buyer, Buyer must submit a written statement as to why
such material has been rejected, and provide visual evidence of material’s
non-conforming qualities.

 

7.    Rejection, Delay or Cancellation

 

Buyer reserves the right to reject, delay or cancel delivery of any Material
with at least 3 days prior written notice to Seller if: (i) It is a
Non-Conforming Material; (ii) Buyer has no further storage capacity for the
Material; (iii) the applicable Facility or the affiliated cement kiln closes or
is not in operation for any length of time; iv) Buyer determines in its
reasonable, good faith judgment, that the quality of its product lines will be
compromised by the use of the Material; or (v) a change in local, state or
federal legislation or regulation materially affects the Material’s use in the
Cement Manufacturing Process.

 

If after receiving delivery of Materials, Buyer determines that the Materials
are Non-Conforming Materials, Buyer will notify Seller and require Seller to
arrange for immediate removal of Materials from Buyer’s property. Buyer must
send written confirmation to Seller of all such Rejections.

 

8.    Title

 

Title of the Material shall pass to Buyer upon delivery and risk of loss shall
follow title.

 

9.    Defined Terms.

 

Wherever used herein, the following terms shall have the meanings set forth
below:

 

Agreement – means this contract and the applicable Purchase Order(s). Each such
Agreement shall constitute a separate contract between the parties with respect
to the applicable Purchase Order and references herein to the Agreement shall be
considered references to each such separate Agreement. In the event of a
conflict between the terms and conditions set forth herein, and those contained
in the Purchase Order, the aforementioned order shall govern unless the context
clearly and unambiguously indicates otherwise.

Purchase Order – means a purchase order, contract or other administrative form
or document (including any revisions or amendments of any of the aforementioned)
issued by Buyer to Seller to purchase Material.

Conforming Material - means Materials that meet all of the physical and/or
chemical criteria or any other criteria specifically identified by Buyer or its
designee as outlined in Exhibit A. Buyer may change or alter the criteria stated
in Exhibit A.

Non-Conforming Material - means Materials that do not meet any one of the
physical and/or chemical criteria or any other criteria specifically identified
in Exhibit A or any subsequent modifications to the specifications at the time
of receipt by Buyer.

Material - means 2” minus Tire Derived Fuel chips (TDF) capable of being used in
the Facility’s Cement Manufacturing Process.

Cement Manufacturing Process - means the use of materials that are a source of
lime, alumina, silica, and iron. These materials are ground, blended and
processed at temperatures exceeding 2,700 degrees Fahrenheit to produce clinker.
Clinker and gypsum are inter-ground, in specific proportions, to manufacture
cement.

 



[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 



Page 3 of 8

 

 

 [img01.jpg]

 

10.   Notices.

 

Except as otherwise specified herein, all notices shall be in writing
(including, without limitation, notice by facsimile) and shall be given to the
relevant party at its address or facsimile number set forth below, or such other
address or facsimile number as such party may hereafter specify by notice to the
other given by a nationally recognized overnight courier, by United States
certified or registered mail, or by facsimile transmission. Notices hereunder
shall be addressed:

 

If to Buyer at:

 

Geocycle LLC

6211 Ann Arbor Road

Dundee, Michigan 48131

Attention: President/Contract Administration

Telephone: 734.529.4369

Facsimile: 734.529.4823

If to Seller at:

Brad A. Ripps
Interim Chief Executive Officer
Vista International Technologies, Inc.
88 Inverness Circle East, Suite N-103
Englewood, CO 80112
303-690-8300 ext 200 (Main)
303-468-8800 (eFax)

 

Each notice shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified in this Section and a confirmation
of such transmission has been received by the sender, (ii) if given by U.S.
mail, five days after such notice is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the address specified in this
Section.

 

11.   Termination.

 

By Buyer. Upon written notice to Seller, Buyer may immediately terminate this
Agreement in the event that: (i) Seller remains in default of performing any of
its obligations under this Agreement following written notice thereof by Buyer
and Seller failure to cure such default within ten (10) days from receipt of
Buyer’s notice (or, if such breach cannot be cured within ten (10) days, the
Seller promptly commences efforts to cure and such default is cured within
thirty (30) days); (ii) there are changes in local, state or federal legislation
or regulations that affect this Agreement, impairs the Facility’s operations or
materially affects the Materials use in the Cement Manufacturing Process; (iii)
Seller seeks protection from its creditors under the U.S. bankruptcy laws (iv)
the Facility or its affiliated cement plant experiences a closure for any reason
lasting more than 60 days, or (v) Seller asserts Force Majeure pursuant to
Article XIII and it lasts longer than thirty (30) days after the Second Notice
is provided by Seller. Buyer also retains the right to reasonably terminate this
Agreement based on Seller’s change of control.

 

By Seller. Upon written notice to Buyer, Seller may immediately terminate this
Agreement in the event that: (i) Buyer remains in default of performing its
obligations under this Agreement following written notice thereof by Seller and
Buyer’s failure to cure such default within ten 10 days from receipt of Seller’s
notice (or, if such breach cannot be cured within ten (10) days, the Seller
promptly commences efforts to cure and such default is cured within thirty (30)
days); (ii) Buyer seeks protection from its creditors under the U.S. bankruptcy
laws; and (iii) Buyer asserts Force Majeure pursuant to Article XIII and it
lasts longer than thirty (30) days after the Second Notice is provided by Buyer.
The Seller also retains the right to reasonably terminate this Agreement based
on Buyer’s or a Facility’s change of control.

 

Notwithstanding anything in this Agreement to the contrary, both Parties may
terminate this Agreement by giving sixty (60) days advance written notice to the
other party.

 

[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

   

Page 4 of 8

 

 

[img01.jpg] 



12.    Authority

 

The signatories of this Agreement represent that they are authorized and have
the power to execute and legally bind the parties that they represent to this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Raw Material Supply
Agreement in duplicate as of the date first above written.

 

 

Vista International Technologies, Inc. GEOCYCLE LLC                 By:     By:
        Name: Brad Ripps    Name:         Title: Interim CEO   Title:        
Date: 12/28/11    Date:  

 



[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 



Page 5 of 8

 



 

[img01.jpg] 

 

Terms and Conditions

 

1.     Representations and Warranties. Seller represents and warrants to Buyer
that the quality of the Material delivered to the Buyer hereunder shall conform
to the Specifications set forth on Exhibit A that the Material shall be
merchantable and free from defects, patent or latent, and that is shall be fit
for Buyer’s intended purposes.

 

Seller warrants that it has the right to mine, sell and deliver good and
marketable title to Buyer, free and clear of all liens, encumbrances, and other
claims of third parties. Each party shall comply with all applicable federal,
state and local laws, rules and regulations in connection with its performance
of this Agreement.

 

Seller represents and warrants that any goods covered by this Agreement have
been manufactured in accordance with the requirements of the Fair Labor
Standards Act of 1938, as amended, and all other applicable federal, state and
local laws, rules and regulations.

 

In the event Seller supplies Buyer with product that doesn’t meet the
specifications set forth in Exhibit A, Seller will supply replacement product
within 30 days or at Seller’s option, and agreed to by Buyer, refund the
purchase price to Buyer.

 

2.     Indemnity. Seller shall defend, indemnify and hold harmless Buyer and its
officers, directors, shareholders, agents and employees from and against any and
all claims, demands, fines, losses, damages, enforcement actions, environmental
remediation costs, penalties, expenses, actions, suits or proceedings, injuries,
liability to or death of any person, costs of response to any governmental
inquiry, liability for loss of or damage to property or for loss or damage
arising from attachments, liens or claims of material men or laborers, and
reasonable attorney and consulting fees and costs relating to any of the
foregoing ("Claims"), arising from Seller’s performance of this Agreement,
resulting from Seller's acts or omissions, from Seller's tender of
Non-Conforming Materials or from Seller's breach of this Agreement. The
foregoing indemnification shall not apply to the extent such Claims are the
result of Buyer’s negligence or intentional act. This indemnity shall survive
the expiration or other termination of this Agreement.

 

Buyer shall defend, indemnify and save harmless Seller and its officers,
directors, shareholders, agents and employees from Claims arising from Buyer’s
performance under this Agreement or from Buyer’s negligent or intentional acts
or breach of this Agreement; provided that Buyer shall have no liability to the
Seller to the extent such Claims arise out of or are caused by the negligent, or
intentional acts of the Seller, or any of its officers, directors, shareholders,
agents or employees. This indemnity shall survive the expiration or other
termination of this Agreement.

 

Unless otherwise permitted under this Agreement, neither party will be
responsible for any consequential or punitive damages.

 

3.     Confidentiality. Without limiting any obligation of either party at law,
Geocycle and the Customer agree to maintain in strict confidence any information
exchanged by the parties in connection with this Agreement. Such information may
include, by way of example and not limitation, proprietary, technical and
business information, customer lists, know-how, trade secrets, financial
information, forecasts, projections, studies, data, documents, notes and other
sensitive information relating to the other party or its business, whether
prepared by such party or its agents, and whether or not received prior to the
date of this Agreement. The obligation to maintain confidentiality shall not
apply to tariff or published rates. The foregoing shall not prevent a party from
disclosing to others or using, in any manner not inconsistent with the purposes
hereof, any information that such party can show: (i) has become part of the
public domain other than by acts, omissions or fault of the disclosing party,
its employees, officers, agents and directors, (ii) has been furnished or made
known to the disclosing party by third parties (other than those acting directly
or indirectly for or on behalf of the disclosing party), (iii) was in the
disclosing party’s possession prior to the disclosure thereof by the other
party, or (iv) has been independently developed or learned by the disclosing
party. In the event that a party shall be required by subpoena or by court or
administrative order to disclose any of the information deemed by this Agreement
to be confidential and/or proprietary, such party shall give immediate written
notice to the other party and such other party shall have the right to interpose
all objections it may have to the disclosure of such information.

 

4.     Non-circumvention. During the term of this Agreement and for a period of
one year following termination hereof, neither Geocycle, Customer, nor their
respective associates, affiliates, subsidiaries, parents, representatives or
employees shall directly or indirectly interfere with, circumvent or attempt to
circumvent the other party's interests or contractual relationships where (i)
the existence of such interest or relationship first became known to the other
through the performance of this Agreement, or (ii) information obtained during
the performance of this Agreement is used in connection with such interference,
circumvention or attempt to circumvent.

 

5.      Compliance with Laws and Permits. Each party will obtain and comply
with, at its own cost, all necessary permits and approvals to conduct its
activities and operate its equipment and transport, deliver and handle Material
under this Agreement.

 

Seller and Buyer shall each comply with all applicable federal, state and local
laws, rules, rulings, orders, ordinances and regulations affecting or relating
to their respective operations and obligations under this Agreement.

 

6.     Relationship. Each party will perform under this Agreement as an
independent contractor and as such shall have and maintain exclusive control and
direction over all its employees, agents, subcontractors. Neither party shall
be, act as, or purport to act as or be deemed to be the other’s agent,
representative, employee or servant. Seller and Buyer assume full and exclusive
responsibility for payment of all compensation, benefits, premiums,
contributions, payroll taxes and other taxes now or hereafter imposed by any law
or regulation as to all of its employees engaged in the performance of services
under this Agreement.

 



[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 



Page 6 of 8

 

 

[img01.jpg] 

 

7.     Insurance. Seller agrees to obtain Comprehensive General Liability with
policy limits of at least $2,000,000 USD. Seller will provide thirty (30) days
written notice before such policies are cancelled. These insurance policies will
remain in effect during the original term and any extensions of this Agreement.
Seller will provide Buyer within ten (10) days of the execution of this
Agreement, a Certificate of Insurance demonstrating it has complied with this
Article.

 

9.     Enforcement of Agreement. In the event either Seller or Buyer hereto
finds it necessary to bring an action at law or other proceeding against the
other to enforce any of the terms, covenants or conditions or any instrument
executed pursuant to this Agreement, or by reason of any breach or default, the
party prevailing in any such action or proceeding shall be paid all necessary
costs and reasonable attorneys’ fees by the other party. In the event any
judgment is secured by such prevailing party all such costs and attorneys’ fees
shall be included in any such judgment. The reasonableness of such attorneys’
fees and the necessity for costs incurred shall be determined by the court and
not a jury.

 

10.    Force Majeure. Neither party shall be liable for any expense, loss or
damage resulting from any delays in the performance of any obligation under this
Agreement caused by government actions, regulations, orders or rulings, acts of
God, acts of war, acts of public enemy, fire, strikes, civil disturbance,
complete or partial shutdown of the Facility or resulting from any other causes
beyond the party’s reasonable control, whether or not similar to the foregoing.
To be able to assert Force Majeure, the party must notify the other party within
forty-eight (48) hours of the beginning of the claimed Force Majeure event
(“Initial Notice”). In addition, within ten (10) days after the Initial Notice,
the party claiming Force Majeure must provide a detailed explanation of the
claimed Force Majeure event and its expected duration (“Second Notice”). During
any period of Force Majeure applicable to Seller, Buyer may purchase Material
from any third parties.

 

11.    Amendments; Waivers. No modification, termination or amendment of this
Agreement may be made except by written agreement or as otherwise may be
provided in this Agreement. No failure by either party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, agreement, term or
condition. Either party may, by providing notice in accordance with Article XV
waive any of its rights or any conditions to its obligations hereunder, or any
duty, obligation or covenant of any other party hereto. No waiver shall affect
or alter this Agreement, and each and every covenant, agreement, term and
condition of this Agreement shall continue in full force and effect with respect
to any other then existing or subsequent breach thereof. All the terms,
provisions, and conditions of this Agreement shall be for the benefit of and by
enforceable by Seller’s or Buyer’s respective successors and assigns.

 

12.    Records. Buyer and Seller shall maintain true and correct records in
connection with their activities, transactions and obligations under this
Agreement and shall retain all such records for at least thirty-six (36) months.
All records shall be available for review by the other party upon reasonable
request and at reasonable times.

 

13.    Captions.      The captions of this Agreement are for convenience and
reference only and in no way define, limit or describe the scope or intent of
this Agreement.

 

14.    Integration; Merger. This Agreement and the Exhibits attached to it
constitute the entire agreement between the parties and supersede all prior and
contemporaneous agreements and understandings whether written or verbal between
the parties relating to the subject matter. Both parties had an opportunity to
and consulted with an attorney of their choice prior to executing this
Agreement.

 

15.    No Joint Venture. This Agreement is not intended to, and nothing
contained in this Agreement shall, create any partnership, joint venture or
other arrangement between Buyer and Seller. No term or provision of this
Agreement is intended to be, or shall be, for the benefit of any person, firm,
organization or corporation not a party hereto, and no such other person, firm,
organization or corporation shall have any right or cause of action hereunder.

 

16.    Governing Law; Choice of Forum; Time is of Essence. This Agreement and
the right of the parties shall be governed by, construed and enforced in
accordance with the laws of the State of Michigan. Time is of the essence in the
performance of this Agreement. The exclusive venue of any suits or causes of
action arising directly or indirectly from this Agreement shall be in a federal
or state court located in the State of Michigan.

 

17.    Severability. In case of any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained.

 

18.    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.

 

19.    Assignability, Subcontracting and Binding Effect. This Agreement is not
assignable or delegable, except to its affiliates, by either party without the
prior written consent of the other party, which consent shall not be
unreasonably withheld. Upon approval by Buyer, Seller may employ qualified
subcontractors to perform portions of its work. Seller shall be responsible for
ensuring that its subcontractors are bound by and comply with the terms outlined
in this Agreement. If a subcontractor violates any term of this Agreement, the
Seller will also have been deemed to violate such term. This Agreement, and the
rights and obligations under it will be binding on and will inure to the benefit
of each party’s successors and permitted assigns.

 

[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 

Page 7 of 8

 



 

[img01.jpg]

 

EXHIBIT A

 

Material Specifications

 

PRODUCT DESCRIPTION / MINIMUM GUARANTEE



Tire derived fuel No minimum or maximum                        

 

TYPICAL ANALYSIS

                   

 

TYPICAL SIZING

2 inch minus size chip Clean cut chip, minimal wire edge                        
   

 

 

[img02.jpg][img03.jpg]
GHQ.08.015 Alternative Fuel Purchase Agreement
Revised 11/22/2011

 

Page 8 of 8

--------------------------------------------------------------------------------



